

113 SRES 324 ATS: Expressing the sense of the Senate with respect to the tragic shooting at Los Angeles International Airport on November 1, 2013, of employees of the Transportation Security Administration.
U.S. Senate
2013-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 324IN THE SENATE OF THE UNITED STATESDecember 18, 2013Mr. Rockefeller (for himself, Mrs. Boxer, Mrs. Feinstein, Mr. Thune, Mr. Carper, and Mr. Coburn) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing the sense of the Senate with respect to the tragic shooting at Los Angeles International Airport on November 1, 2013, of employees of the Transportation Security Administration.Whereas on November 1, 2013, a gunman entered Terminal 3 of the Los Angeles International Airport and opened fire at a security checkpoint, targeting the Transportation Security Officers who are charged with protecting our aviation system and the people of the United States;Whereas Gerardo Hernandez, a 39-year-old resident of Porter Ranch, California, a beloved husband and father of two, lost his life in the shooting and tragically became the first Transportation Security Officer to be killed in the performance of his duties;Whereas James Speer and Tony Grigsby, dedicated Transportation Security Officers and colleagues of the deceased officer, were wounded in the attack;Whereas a member of the traveling public, Brian Ludmer, a 29-year-old high school teacher  from Lake Forest, Illinois, was also injured; andWhereas Transportation Security Officers, law enforcement personnel, first responders, and medical professionals acted courageously to subdue the gunman, secure the airport, help move passengers out of harm's way, and treat victims of the attack:Now, therefore, be itThat the Senate—(1)strongly condemns the senseless and appalling act of violence carried out at Los Angeles International Airport on November 1, 2013;(2)offers its deepest condolences to the family, friends, and loved ones of Gerardo Hernandez;(3)honors the dedicated public service of Gerardo Hernandez, James Speer, and Tony Grigsby;(4)sends its hope for a quick recovery to the other victims of the horrific attack; and(5)remains committed to preventing similar tragedies from happening again.